DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein a number of engine cylinders operating with the rich air-fuel ratio is based on an amount of heat flux generable via the engine operating with a maximum amount of spark retard at engine idle speed and an engine load,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 8, the recitation of “a second amount of heat flux generable in a specified time frame via the engine operating with a maximum amount of spark retard at engine idle speed and an engine load, and a third amount of heat flux produced via one cylinder operating with a rich air-fuel ratio continuously for the plurality of engine cycles,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8, is neither disclosed by a single prior art reference 
In claim 16, the recitation of “wherein the first actual total number of engine cylinders is based on a difference between the amount of heat flux requested to be delivered to the exhaust gas after treatment system and the maximum heat flux attained via only adjusting spark timing,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
All other claims are allowed due to dependency on one of claims 1, 8, and 16.
All rejections are withdrawn.  
The closest prior art was cited in the Office action dated 11/24/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY H FRANCE/Examiner, Art Unit 3746        

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746  
Monday, March 29, 2021